USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONICALLY FILED
EVELINA CALCANO, ON BEHALF OF DOC #: —____
HERSELF AND ALL OTHER PERSONS DATE FILED: _ 2/5/2020
SIMILARLY SITUATED,

Plaintiff,

-against- 19 Civ. 11374 (AT)

DIG INN RESTAURANT GROUP LLC, ORDER

Defendant.

 

 

ANALISA TORRES, District Judge:

On December 13, 2019, the Court ordered the parties to submit a joint letter and proposed
case management plan by February 4, 2020. ECF No. 5. That submission is now overdue.
Accordingly, it is hereby ORDERED that the parties shall submit their joint letter and proposed case
management plan by 12:00 p.m. on February 7, 2020.

SO ORDERED.

Dated: February 5, 2020
New York, New York

On

ANALISA TORRES
United States District Judge
